Citation Nr: 0104517	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from August 1973 
to August 1993.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in June 1998, from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Columbia, South 
Carolina (hereinafter RO).

In October 2000, the RO found that a claim of entitlement to 
service connection for a chronic right ankle disorder was not 
well grounded.  Since that decision, the Veterans Claims 
Assistance Act of 2000 was enacted.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Unlike the version of the law in 
effect at the time of the rating decision, VA is now charged 
with the duty to assist almost every claimant, as well as 
with the duty to provide certain notices to claimants to 
assist them in pursuing the benefit sought.  Accordingly, 
this issue is referred to the RO for revisitation under the 
Veterans Claims Assistance Act of 2000.


REMAND

As noted above, in November 2000, the President of the United 
States signed into the Veterans Claims Assistance Act of 
2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process, which 
impact on the veteran's claim of entitlement to service 
connection for a low back disorder.  As these procedures 
could not have been followed by the RO at the time of the 
June 1998 rating decision, and as these procedures are more 
favorable to the veteran than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under the new law, a veteran is entitled to a VA medical 
examination which includes an opinion as to whether there is 
a nexus between the claimed disorder and service.  Although 
the veteran was afforded VA examination in May 1998 in 
conjunction with his claim, the examination does not meet the 
requirements under the Veterans Claims Assistance Act of 
2000.  Additionally, the examiner noted that the veteran's 
"current complaints are clearly consistent with his previous 
complaints while on active duty."  It is not, however, clear 
from the remainder of that clinical impression whether the 
examiner believed that the veteran now has a low back 
disorder that was incurred during military service.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence that provides a 
relationship between any current low back 
disorder and his period of active 
military service.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO should contact the examiner 
that conducted the VA examination in May 
1998, and request an opinion as to the 
etiology of any low back disorder found.  
The claims files must be made available 
to and reviewed by the examiner prior to 
the requested study and the report should 
reflect that such a review was made.  The 
examiner should specifically comment 
whether it is as least as likely as not 
that any current low back disorder is 
related to the veteran's period of active 
military duty.  A complete rationale for 
any opinion expressed should be included 
in the report.  The report should be 
typed.

3.  If the examiner that conducted the VA 
examination in May 1998 is no longer 
available, the veteran should then be 
afforded a VA examination to determine 
the etiology of any back disorder found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims files 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Based on 
review of the service medical records and 
the medical evidence subsequent to 
service discharge, the examiner should 
offer an opinion as the etiology of any 
back disorder found, to include whether 
it is as least as likely as not that any 
diagnosed low back disorder is related to 
the veteran's period of active military 
service.  A complete rationale for all 
opinions should be provided.  The report 
should be typed.

4. The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, the RO must implement 
corrective procedures at once.  

6.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

